FILED
                            NOT FOR PUBLICATION                              DEC 17 2013

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: WAL-MART WAGE AND HOUR                    No. 11-17718
EMPLOYMENT PRACTICES
LITIGATION,                                      D.C. No. 2:06-cv-00225-PMP-
                                                 PAL

CAROLYN BEASLEY BURTON; et al.,
                                                 MEMORANDUM*
              Appellants,

  v.

CLASS COUNSEL AND PARTY TO
ARBITRATION and ARBITRATOR,

              Appellees.



In re: WAL-MART WAGE AND HOUR                    No. 11-17778
EMPLOYMENT PRACTICES
LITIGATION,                                      D.C. No. 2:06-cv-00225-PMP-
                                                 PAL

CAROL POWELL LAPLANT,

              Appellant,

  v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
CLASS COUNSEL AND PARTY TO
ARBITRATION and ARBITRATOR,

               Appellees.


                     Appeal from the United States District Court
                              for the District of Nevada
                    Philip M. Pro, Senior District Judge, Presiding

                        Argued and Submitted October 8, 2013
                              San Francisco, California

Before: D.W. NELSON, M. SMITH, and IKUTA, Circuit Judges.

       Appellants Carolyn Burton, Robert Mills, the Mills Law Firm, and Carol

LaPlant (collectively, the Burton Group) appeal from the district court’s

confirmation of an arbitration award allocating attorneys’ fees and denial of their

motion to vacate the award under 9 U.S.C. § 10(a). In an opinion filed

contemporaneously with this memorandum disposition, we hold that parties may

not waive or eliminate judicial review of arbitration awards under § 10 of the

Federal Arbitration Act (FAA). Accordingly, we have jurisdiction to proceed to

the merits of the Burton Group’s arguments concerning vacatur. Because the

parties are familiar with the facts and procedural history of this case, we repeat

only those facts necessary to resolve the issues raised on appeal. We affirm.

       “We ‘review the confirmation or vacation of an arbitration award like any

other district court decision . . . accepting findings of fact that are not clearly
erroneous but deciding questions of law de novo.’” Coutee v. Barington Capital

Grp., L.P., 336 F.3d 1128, 1132 (9th Cir. 2003) (quoting Barnes v. Logan, 122
F.3d 820, 821 (9th Cir. 1997) (citations and internal quotation marks omitted)).

The Burton Group has not demonstrated that any of the district court’s factual

conclusions are clearly erroneous, see Turtle Island Restoration Network v. U.S.

Department of Commerce, 672 F.3d 1160, 1165 (9th Cir. 2012), nor has it shown

that the district court erred with respect to matters of law.

      The district court correctly concluded that the arbitrator’s decision was not

procured by corruption, fraud, or undue means. See 9 U.S.C. § 10(a)(1). The

district court also correctly concluded that the arbitrator was not evidently partial

or actually biased. See id. § 10(a)(2). As the district court found, the Salvas

mediation and checks were disclosed and did not evidence bias, the allegedly ex

parte communications were not ex parte, and the press comments did not show

actual bias. The arbitrator did not exceed his arbitral jurisdiction and did not issue

biased rulings. To the extent the arbitrator failed to disclose his role as arbitrator in

the Smokeless Tobacco cases, it was a “trivial” relationship without the type of

direct financial connections that raise concern and need not have been disclosed.

See Commonwealth Coatings Corp. v. Cont’l Cas. Co., 393 U.S. 145, 150 (1968)

(White, J., concurring); New Regency Prods., Inc. v. Nippon Herald Films, Inc.,


                                            3
501 F.3d 1101, 1103 (9th Cir. 2007). The district court correctly concluded that

the arbitrator did not engage in misconduct, and that even if he did, the Burton

Group did not establish that the alleged misconduct prejudiced them. See 9 U.S.C.

§ 10(a)(3). Finally, the district court correctly concluded that the arbitrator did not

exceed his powers, and that the arbitration award did not reflect a manifest

disregard for law. See id. § 10(a)(4); Johnson v. Wells Fargo Home Mortg., Inc.,

635 F.3d 401, 414 (9th Cir. 2011). Accordingly, the district court properly

confirmed the arbitration award and denied the Burton Group’s motion to vacate.

      AFFIRMED.




                                           4